Judgment was rendered against the plaintiff in error in a trial before the court and jury in the county court of Washita county. Motion for new trial was denied December 17, 1912, and 60 days from that date given to make and serve case-made. February 10, 1913, the court extended the time to make and serve case-made 30 days from the expiration of the original order. March 6, 1912, the court entered a third order extending the time to make and serve case-made 60 days from the expiration of the original order. The time expired April 16, 1913. The case-made was served April 28, 1913, 12 days too late, and this court has no jurisdiction.
"Where a case-made was not served until after the extension of time fixed by a valid order of the court has *Page 745 
expired, the same is null and void, and the appeal will be dismissed." (Spears v. Southern Surety Co., 43 Okla. 645,143 P. 664; Hughes v. Martin, 43 Okla. 710, 144 P. 356; UppGrocery Co. v. Lins, 43 Okla. 756, 144 P. 377.
We therefore recommend that the appeal be dismissed for want of jurisdiction.
By the Court: It is so ordered.